




    
RIVERBED TECHNOLOGY, INC.
CHANGE IN CONTROL SEVERANCE AGREEMENT
This Amended and Restated Change in Control Severance Agreement (the
“Agreement”) is made and entered into by and between Ernest Maddock
(“Executive”) and Riverbed Technology, Inc. (the “Company”), effective as of the
latest date set forth by the signatures of the parties hereto below (the
“Effective Date”).
RECITALS
1.It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change in control. The
Compensation Committee of the Board of Directors of the Company (the
“Committee”) recognizes that such consideration can be a distraction to
Executive and can cause Executive to consider alternative employment
opportunities. The Committee has determined that it is in the best interests of
the Company and its stockholders to assure that the Company will have the
continued dedication and objectivity of Executive, notwithstanding the
possibility, threat or occurrence of a Change in Control of the Company.


2.The Committee believes that it is in the best interests of the Company and its
stockholders to provide Executive with an incentive to continue his employment
and to motivate Executive to maximize the value of the Company upon a Change in
Control for the benefit of its stockholders.


3.The Committee believes that it is imperative to provide Executive with certain
severance benefits upon Executive's termination of employment following a Change
in Control. These benefits will provide Executive with enhanced financial
security and incentive and encouragement to remain with the Company
notwithstanding the possibility of a Change in Control.


4.Certain capitalized terms used in the Agreement are defined in Section 5
below.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:


1.Term of Agreement. This Agreement will not terminate until all of the
obligations of the parties hereto with respect to this Agreement have been
satisfied.


2.At-Will Employment. The Company and Executive acknowledge that Executive's
employment is and will continue to be at-will, as defined under applicable law.
If Executive's employment terminates for any reason other than for the reasons
specified herein during the period that is on or within twelve (12) months after
a Change in Control as provided herein, Executive will not be entitled to any
payments, benefits, damages, awards or compensation other than the payment of
accrued but unpaid wages, as required by law, and any unreimbursed reimbursable
expenses or pursuant to written agreements with the Company, including equity
award agreements.



1


--------------------------------------------------------------------------------




3.Severance Benefits.


(a)Termination without Cause or Resignation for Good Reason in Connection with a
Change in Control. If the Company terminates Executive's employment with the
Company without Cause or if Executive resigns from such employment for Good
Reason, and such termination or resignation occurs on or within twelve (12)
months after a Change in Control, and Executive signs and does not revoke a
release of claims with the Company in a form reasonably acceptable to the
Company (the “Release”) subject to the conditions of Section 3(c), then
Executive will receive the following from the Company:


(i)Accrued Compensation. The Company will pay Executive all accrued but unpaid
vacation, expense reimbursements, wages, and other benefits due to Executive
under any Company-provided plans, policies, and arrangements.


(ii)Severance Payment. Executive will receive a lump-sum payment of severance
equal to one hundred percent (100%) of Executive's annual base salary as in
effect immediately prior to Executive's termination or resignation date or (if
greater) at the level in effect immediately prior to the Change in Control.


(iii)Bonus Payment. Executive will receive a lump-sum cash payment in an amount
equal to one hundred percent (100%) of Executive's full target bonus for the
fiscal year in effect at the date of such termination or resignation.


(iv)Continued Employee Benefits. If Executive elects continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) for Executive and Executive's eligible dependents, within the
time period prescribed pursuant to COBRA, the Company will reimburse Executive
for the COBRA premiums for such coverage (at the coverage levels in effect
immediately prior to Executive's termination or resignation) until the earlier
of (A) a period of twelve (12) months from the last date of employment of
Executive with the Company, or (B) the date upon which Executive and/or
Executive's eligible dependents becomes covered under similar plans. COBRA
reimbursements will be made by the Company to Executive consistent with the
Company's normal expense reimbursement policy.


(b)Timing of Severance Payments. Subject to Section 3(h) below, the severance
payment to which Executive is entitled shall be paid by the Company to Executive
in cash and in full on the sixty-first (61st) day following the employment
termination date or such later date as is required under Section 3(h). If
Executive should die before all amounts have been paid, such unpaid amounts will
be paid in a lump-sum payment (less any withholding taxes) promptly following
such event to Executive's designated beneficiary, if living, or otherwise to the
personal representative of Executive's estate.


(c)Release Effectiveness. The receipt of any severance payment or benefits
pursuant to section 3(a) will be subject to Executive signing and not revoking
the Release and provided that such Release is effective within sixty (60) days
following the termination of Executive's employment. No severance pursuant to
such section shall be paid or provided until the Release becomes effective.











2


--------------------------------------------------------------------------------




(d)Voluntary Resignation; Termination for Cause. If Executive's employment with
the Company terminates (i) voluntarily by Executive (other than for Good Reason
during the period that is on or within twelve (12) months after a Change in
Control) or (ii) for Cause by the Company, then Executive will not be entitled
to receive severance or other benefits except for those (if any) as may then be
established under the Company's then existing written severance and benefits
plans and practices or pursuant to other written agreements with the Company.


(e)Disability; Death. If the Company terminates Executive's employment as a
result of Executive's Disability, or Executive's employment terminates due to
his death, then Executive will not be entitled to receive severance or other
benefits except for those (if any) as may then be established under the
Company's then existing written severance and benefits plans and practices or
pursuant to other written agreements with the Company.


(f)Termination not in Connection with a Change in Control. In the event
Executive's employment is terminated for any reason other than as provided in
Section 3(a), then Executive will be entitled to receive severance and any other
benefits only as may then be established under the Company's then existing
written severance and benefits plans and practices or pursuant to other written
agreements with the Company.


(g)Exclusive Remedy. In the event of a termination of Executive's employment as
set forth in Section 3(a) of this Agreement, the provisions of Section 3, as
applicable, are intended to be and are exclusive and in lieu of any other rights
or remedies to which Executive or the Company may otherwise be entitled, whether
at law, tort or contract, in equity, or under this Agreement (other than the
payment of accrued but unpaid wages, as required by law, and any unreimbursed
reimbursable expenses). Executive will be entitled to no benefits, compensation
or other payments or rights upon a Change in Control or a termination of
employment following a Change in Control other than those benefits expressly set
forth in Section 3 of this Agreement or pursuant to written agreements with the
Company, including equity award agreements.



3


--------------------------------------------------------------------------------




(h)Section 409A.


(i)Notwithstanding any provision to the contrary herein, no Deferred
Compensation Separation Payments (as defined below) that becomes payable under
this Agreement by reason of Executive's termination of employment with the
Company (or any successor entity thereto) will be made unless such termination
of employment constitutes a “separation from service” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
any final regulations and Internal Revenue Service guidance promulgated
thereunder (“Section 409A”). Further, if Executive is a “specified employee” of
the Company (or any successor entity thereto) within the meaning of Section 409A
on the date of Executive's termination of employment (other than a termination
of employment due to death), then the severance payable to Executive, if any,
under this Agreement, when considered together with any other severance payments
or separation benefits that are considered deferred compensation under Section
409A (together the “Deferred Compensation Separation Payments”) that are payable
within the first six (6) months following Executive's termination of employment,
shall be delayed until the first payroll date that occurs on or after the date
that is six (6) months and one (1) day after the date of Executive's termination
of employment, when they shall be paid in full arrears. All subsequent Deferred
Compensation Separation Payments, if any, will be paid in accordance with the
payment schedule applicable to each payment or benefit. Notwithstanding anything
herein to the contrary, if Executive dies following his termination but prior to
the six (6) month anniversary of his termination, then any payments delayed in
accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of Executive's death and all other
Deferred Compensation Separation Payments will be payable in accordance with the
payment schedule applicable to each payment or benefit. Each payment and benefit
payable under this Agreement is intended to constitute a separate payment for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.


(ii)Any amounts paid under this Agreement that satisfy the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations shall not constitute Deferred Compensation Separation Payments for
purposes of clause (i) above.


(iii)Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the Section
409A Limit shall not constitute Deferred Compensation Separation Payments for
purposes of clause (i) above.


(iv)Any taxable reimbursements and/or taxable in-kind benefits provided in this
Agreement shall be made or provided in accordance with the requirements of
Section 409A, including: (i) the amount of any such expense reimbursement or
in-kind benefit provided during a taxable year of Executive shall not affect any
expenses eligible for reimbursement in any other taxable year; (ii) the
reimbursement of an eligible expense shall be made no later than the last day of
Executive's taxable year that immediately follows the taxable year in which the
expense was incurred; and (iii) the right to any such reimbursement shall not be
subject to liquidation or exchange for another benefit or payment.


(v)The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.



4


--------------------------------------------------------------------------------




4.Limitation on Payments.


(a)In the event that the severance and other benefits provided for in this
Agreement or otherwise payable to Executive (i) constitute “parachute payments”
within the meaning of Section 280G of the Code and (ii) but for this Section 4,
would be subject to the excise tax imposed by Section 4999 of the Code, then
Executive's severance benefits under Section 3 will be either:
(A)    delivered in full, or
(B)    delivered as to such lesser extent which would result in no portion of
such benefits being subject to excise tax under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code. Any taxes due under
Section 4999 shall be the responsibility of Executive.


(b)In the event of a reduction in accordance with subsection 4(a), the reduction
shall occur in the following order: (1) reduction of cash payments; (2)
reduction of vesting acceleration of equity awards; and (3) reduction of other
benefits paid or provided to Executive. If, as a result of any reduction
required by Section 4(a), amounts previously paid to Executive exceed the amount
to which Executive is entitled, Executive will promptly return the excess amount
to the Company.


(c)Unless the Company and Executive otherwise agree in writing, any
determination required under this Section 4 will be made in writing by a major
national “Big Four” accounting firm selected by the Company (the “Accountants”),
whose determination will be conclusive and binding upon Executive and the
Company for all purposes. For purposes of making the calculations required by
this Section 4, the Accountants may, after taking into account the information
provided by Executive, make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The Company
and Executive will furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make a determination under
this Section. The Company will bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this Section 4.


5.Definition of Terms. The following terms referred to in this Agreement will
have the following meanings:


(a)Cause. “Cause” means:


(i)Executive's unauthorized use or disclosure of the Company's confidential
information or trade secrets;


(ii)Executive's material failure to comply with the Company's written policies
or rules;


(iii)Executive's conviction of, or plea of “guilty” or “no contest” to, a felony
under the laws of the United States or any State thereof; or



5


--------------------------------------------------------------------------------




(iv)Executive's gross misconduct.


(b)Change in Control. “Change in Control” means:


(i)The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if persons who were not
stockholders of the Company immediately prior to such merger, consolidation or
other reorganization own immediately after such merger, consolidation or other
reorganization fifty percent (50%) or more of the voting power of the
outstanding securities of each of (i) the continuing or surviving entity and
(ii) any direct or indirect parent corporation of such continuing or surviving
entity;


(ii)The sale, transfer or other disposition of all or substantially all of the
Company's assets;


(iii)A change in the composition of the Board of the Directors (the “Board”), as
a result of which fewer than fifty percent (50%) of the incumbent directors are
directors who either:


(1)Had been directors of the Company on the date twenty four (24) months prior
to the date of such change in the composition of the Board (the “Original
Directors”); or


(2)Were appointed to the Board, or nominated for election to the Board, with the
affirmative votes of at least a majority of the aggregate of (A) the Original
Directors who were in office at the time of their appointment or nomination and
(B) the directors whose appointment or nomination was previously approved in a
manner consistent with this Paragraph (2); or


(iv)Any transaction as a result of which any person is the “beneficial owner”
(as defined in Rule l3d-3 under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), directly or indirectly, of securities of the Company
representing at least fifty percent (50%) of the total voting power represented
by the Company's then outstanding voting securities. For purposes of this
Subsection (iv), the term “person” shall have the same meaning as when used in
sections 13(d) and 14(d) of the Exchange Act but shall exclude (i) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or of a parent or subsidiary and (ii) a corporation owned directly or indirectly
by the stockholders of the Company in substantially the same proportions as
their ownership of the common stock of the Company.
A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company's incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company's securities immediately before such transaction.


(c)Disability. “Disability” means that Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted,
or can be expected to last, for a continuous period of not less than one (1)
year.



6


--------------------------------------------------------------------------------




(d)Good Reason. “Good Reason” means Executive's termination of employment within
ninety (90) days following the expiration of any cure period (discussed below)
following the occurrence, without Executive's consent, of one or more of the
following:


(i)A material reduction of Executive's authority or responsibilities, relative
to Executive's authority or responsibilities in effect immediately prior to such
reduction, or a change in Executive's reporting position such that Executive no
longer reports directly to the Board of Directors of the parent corporation in a
group of controlled corporations following a Change in Control to the extent
Executive was reporting to the Board prior to the Change in Control, or to the
officer position or its functional equivalent to which Executive was reporting
immediately prior to such change in reporting position (unless Executive is
reporting to the comparable officer position of the parent corporation in a
group of controlled corporations following a Change in Control);


(ii)A reduction in Executive's compensation;


(iii)A material change in the geographic location at which Executive must
perform services (in other words, the relocation of Executive to a facility that
is more than thirty-five (35) miles from Executive's current location);


(iv)Any purported termination of Executive's employment for “Cause” without
first satisfying the procedural protections, as applicable, required by the
definition of “Cause” set forth in that definition; or


(v)The failure of the Company to obtain the assumption of this Agreement by a
successor and/or acquirer and an agreement from such successor and/or acquirer
that Executive will retain substantially similar responsibilities in the
acquirer or the merged or surviving company as he had prior to the transaction.
Executive will not resign for Good Reason without first providing the Company
with written notice within sixty (60) days of the event that Executive believes
constitutes “Good Reason” specifically identifying the acts or omissions
constituting the grounds for Good Reason and a reasonable cure period of not
less than thirty (30) days following the date of such notice.


(e)Section 409A Limit. “Section 409A Limit” will mean the lesser of two (2)
times: (i) Executive's annualized compensation based upon the annual rate of pay
paid to Executive during Executive's taxable year preceding Executive's taxable
year of Executive's termination of employment as determined under, and with such
adjustments as are set forth in, Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1)
and any Internal Revenue Service guidance issued with respect thereto; or (ii)
the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which Executive's
employment is terminated.


6.Successors.


(a)The Company's Successors. Any successor (whether direct or indirect and
whether by purchase, merger, consolidation, liquidation or otherwise) to all or
substantially all of the Company's business and/or assets will assume the
obligations under this Agreement and agree expressly to perform the obligations
under this Agreement in the same manner and to the same extent as the Company
would be required to perform such obligations in the absence of a succession.
For all purposes under this Agreement,

7


--------------------------------------------------------------------------------




the term “Company” will include any successor to the Company's business and/or
assets which executes and delivers the assumption agreement described in this
Section 6(a) or which becomes bound by the terms of this Agreement by operation
of law.


(b)Executive's Successors. The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.


7.Arbitration.


(a)The Company and Executive each agree that any and all disputes arising out of
the terms of this Agreement, Executive's employment by the Company, Executive's
service as an officer or director of the Company, or Executive's compensation
and benefits, their interpretation and any of the matters herein released, will
be subject to binding arbitration under the arbitration rules set forth in
California Code of Civil Procedure Sections 1280 through 1294.2, including
Section 1281.8 (the “Act”), and pursuant to California law. Disputes that the
Company and Executive agree to arbitrate, and thereby agree to waive any right
to a trial by jury, include any statutory claims under local, state, or federal
law, including, but not limited to, claims under Title VII of the Civil Rights
Act of 1964, the Americans with Disabilities Act of 1990, the Age Discrimination
in Employment Act of 1967, the Older Workers Benefit Protection Act, the
Sarbanes-Oxley Act, the Worker Adjustment and Retraining Notification Act, the
California Fair Employment and Housing Act, the Family and Medical Leave Act,
the California Family Rights Act, the California Labor Code, claims of
harassment, discrimination, and wrongful termination, and any statutory or
common law claims. The Company and Executive further understand that this
Agreement to arbitrate also applies to any disputes that the Company may have
with Executive.


(b)Procedure. The Company and Executive agree that any arbitration will be
administered by Judicial Arbitration & Mediation Services, Inc. (“JAMS”),
pursuant to its Employment Arbitration Rules & Procedures (the “JAMS Rules”).
The Arbitrator will have the power to decide any motions brought by any party to
the arbitration, including motions for summary judgment and/or adjudication,
motions to dismiss and demurrers, and motions for class certification, prior to
any arbitration hearing. The Arbitrator will have the power to award any
remedies available under applicable law, and the Arbitrator will award
attorneys' fees and costs to the prevailing party, except as prohibited by law.
The Company will pay for any administrative or hearing fees charged by the
Arbitrator or JAMS except that Executive will pay any filing fees associated
with any arbitration that Executive initiates, but only so much of the filing
fees as Executive would have instead paid had he filed a complaint in a court of
law. The Arbitrator will administer and conduct any arbitration in accordance
with California law, including the California Code of Civil Procedure, and the
Arbitrator will apply substantive and procedural California law to any dispute
or claim, without reference to rules of conflict of law. To the extent that the
JAMS Rules conflict with California law, California law will take precedence.
The decision of the Arbitrator will be in writing. Any arbitration under this
Agreement will be conducted in San Francisco County, California.


(c)Remedy. Except as provided by the Act and this Agreement, arbitration will be
the sole, exclusive, and final remedy for any dispute between Executive and the
Company. Accordingly, except as provided for by the Act and this Agreement,
neither Executive nor the Company will be permitted to pursue court action
regarding claims that are subject to arbitration.



8


--------------------------------------------------------------------------------




(d)Administrative Relief. Executive understand that this Agreement does not
prohibit him from pursuing any administrative claim with a local, state, or
federal administrative body or government agency that is authorized to enforce
or administer laws related to employment, including, but not limited to, the
Department of Fair Employment and Housing, the Equal Employment Opportunity
Commission, the National Labor Relations Board, or the Workers' Compensation
Board. This Agreement does, however, preclude Executive from pursuing court
action regarding any such claim, except as permitted by law.


(e)Voluntary Nature of Agreement. Each of the Company and Executive acknowledges
and agrees that such party is executing this Agreement voluntarily and without
any duress or undue influence by anyone. Executive further acknowledges and
agrees that he has carefully read this Agreement and has asked any questions
needed for him to understand the terms, consequences, and binding effect of this
Agreement and fully understand it, including that Executive is waiving his right
to a jury trial. Finally, Executive agrees that he has been provided an
opportunity to seek the advice of an attorney of his choice before signing this
Agreement.


8.Notice.


(a)General. Notices and all other communications contemplated by this Agreement
will be in writing and will be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of Executive, mailed notices will be
addressed to him at the home address which he most recently communicated to the
Company in writing. In the case of the Company, mailed notices will be addressed
to its corporate headquarters, and all notices will be directed to the attention
of its General Counsel.


(b)Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason will be communicated by a notice of termination to the
other party hereto given in accordance with Section 8(a) of this Agreement. Such
notice will indicate the specific termination provision in this Agreement relied
upon, will set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination under the provision so indicated, and will
specify the termination date (which will be not more than thirty (30) days after
the giving of such notice). The failure by Executive to include in the notice
any fact or circumstance which contributes to a showing of Good Reason will not
waive any right of Executive hereunder or preclude Executive from asserting such
fact or circumstance in enforcing his rights hereunder.


9.Miscellaneous Provisions.


(a)No Duty to Mitigate. Executive will not be required to mitigate the amount of
any payment contemplated by this Agreement, nor will any such payment be reduced
by any earnings that Executive may receive from any other source.


(b)Other Requirements. Executive's receipt of any payments or benefits under
Section 3 will be subject to Executive continuing to comply with the terms of
any confidential information agreement executed by Executive in favor of the
Company and the provisions of this Agreement.


(c)Waiver. No provision of this Agreement will be modified, waived or discharged
unless the modification, waiver or discharge is agreed to in writing and signed
by Executive and by an authorized officer of the Company (other than Executive).
No waiver by either party of any breach of, or of compliance with, any condition
or provision of this Agreement by the other party will be considered a waiver of
any other condition or provision or of the same condition or provision at
another time.

9


--------------------------------------------------------------------------------






(d)Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.


(e)Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto and supersedes in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of the parties with respect to the subject matter hereof.
No waiver, alteration, or modification of any of the provisions of this
Agreement will be binding unless in writing and signed by duly authorized
representatives of the parties hereto and which specifically mention this
Agreement.


(f)Choice of Law. The validity, interpretation, construction and performance of
this Agreement will be governed by the laws of the State of California (with the
exception of its conflict of laws provisions). Any claims or legal actions by
one party against the other arising out of the relationship between the parties
contemplated herein (whether or not arising under this Agreement) will be
commenced or maintained in any state or federal court located in the
jurisdiction where Executive resides, and Executive and the Company hereby
submit to the jurisdiction and venue of any such court.


(g)Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.


(h)Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income, employment and other taxes.


(i)Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.
[Signature Page to Follow]

10


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.


COMPANY
RIVERBED TECHNOLOGY, INC.
 
By:
/s/ Jerry Kennelly
 
 
Title:
Chief Executive Officer
 
 
Date:
May 7, 2013
 
 
 
 
 
 
EXECUTIVE
By:
/s/ Ernest Maddock
 
 
Date:
May 12, 2013
 
 
 
 
 
 




11
